Citation Nr: 0015820	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-06 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of left 
elbow injury.

2.  Entitlement to a compensable evaluation for old fracture, 
sacrum.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955, and from August 1958 to September 1960.  This 
appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran suffered a left elbow injury in an automobile 
accident during service in August 1960; complaints of left 
arm pain and/or numbness are shown on private medical records 
in 1964, 1966, 1967, 1977, and 1978; a private physician and 
a VA examiner have linked the veteran's current residual 
motor and sensory impairment of the left ulnar nerve to the 
motor vehicle accident in 1960.  

3.  Residuals of a fractured sacrum are manifested by X-ray 
studies showing evidence of old trauma, and recent findings 
of tenderness to palpation of the sacrum on clinical 
evaluation.


CONCLUSIONS OF LAW

1.  Residuals of a left elbow injury, to include motor and 
sensory impairment of the left ulnar nerve, were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).

2.  The schedular criteria for a 10 percent disability 
evaluation for residuals of a fractured sacrum are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
5298 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded and there is no 
further duty to assist the claimant in the development of 
those claims.  38 U.S.C.A. § 5107 (West 1991).

Left Elbow - Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The service medical records show that the veteran suffered 
lacerations and a puncture wound of the left arm in an 
automobile accident in August 1960.  Two weeks after the 
injury, physical therapy for the arm was begun.  Private 
treatment records from a Dr. Crawford noted complaints of 
left arm pain and/or numbness in 1964, 1966, 1967, 1977, and 
1978.  A VA treatment record dated in October 1988 showed 
left ulnar neuropathy, with possible entrapment at the elbow.  
A September 1998 statement from Samuel V. Suttle, M.D., noted 
that "it is my opinion that the car accident and subsequent 
arm laceration on left is the most probable cause of [the 
veteran]'s ulnar nerve dysfunction."  In March 1997, the 
veteran underwent ulnar nerve neurolysis and transposition on 
the left side.  A VA examiner in 1999 found residual motor 
and sensory impairment of the left ulnar nerve secondary to 
motor vehicle accident in 1960.  

The evidence demonstrates that the veteran injured his left 
arm during service, and continued to have complaints of pain 
and numbness of the left arm during the 1960's and 1970's.  
Left ulnar neuropathy was noted in the 1980's, and both a 
private physician and a VA examiner have linked the current 
left ulnar nerve pathology to the inservice injury.  
Accordingly, the Board is of the opinion that the record 
establishes that the veteran has chronic residuals of the 
left elbow injury during service, namely motor and sensory 
impairment of the left ulnar nerve, and he is therefore 
entitled to service connection for those residuals.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Fractured Sacrum - Increased Rating

The service medical records show that the veteran suffered a 
fractured sacrum in an automobile accident in August 1960.  
Service connection for old healed fracture of the sacrum was 
granted in May 1963.  A noncompensable evaluation was 
assigned from February 1963.  That evaluation has been 
continued in subsequent rating actions.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Each-service 
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. Part 4 
(1999).  Partial or complete removal of the coccyx with 
painful residuals is rated as 10 percent disabling.  Without 
painful residuals, a noncompensable rating is assigned.  38 
C.F.R. Part 4, Code 5298 (1999).

When a condition that is not listed in the VA Schedule for 
Rating Disabilities is encountered, VA may rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A June 1983 X-ray showed evidence suggesting old trauma of 
the distal coccygeal segments.  On a February 1998 VA 
examination, the veteran reported pain over the sacrum that 
was increased with prolonged periods of sitting, driving or 
riding.  He described a pulling or squeezing sensation in the 
sacral region.  On examination, there was tenderness to 
palpation over the midline of the sacrum.  X-ray of the 
pelvis showed a bony protuberance projecting from the right 
portion of the sacrum; this could be related to old trauma.  
The impression was residuals of sacral fracture.  

The record demonstrates that the veteran's subjective 
complaints of pain in the sacrum are supported by objective 
X-ray evidence of sacral deformity as well as objective 
findings of tenderness on palpation.  These findings, when 
analyzed in light of Code 5298, can be said to represent 
"painful residuals" which merit a 10 percent evaluation 
under that code.  Accordingly, a 10 percent evaluation for 
residuals of fracture of the sacrum are granted.  In this 
regard, the Board notes that 10 percent is the highest rating 
available under Diagnostic Code 5298, and the veteran is not 
entitled to a higher evaluation under any other Code; he is 
already receiving a 60 percent evaluation for degenerative 
disc disease with traumatic arthritis of the lumbosacral 
spine.


ORDER

Service connection for residuals of left elbow injury, namely 
motor and sensory impairment of the left ulnar nerve, is 
granted.

An evaluation of 10 percent, and not in excess thereof, for 
old fracture, sacrum, is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

